Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/US2019/030386 05/02/2019, is acknowledged. 
Status of Claims
Claims 17-18, 23-26, 28-29, 31-33, 35-37, and 39-44 are currently pending in the application. Claims 1-16, 19-22, 27, 30, 34, 38, and 45-105 were canceled.
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 17-18, 23-26, 28-29, 31-33, 35-37, and 39-44 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art US 8,119,653, cited) and there is no suggestion or motivation to modify any prior art invention to obtain the instantly claimed the invention of a pharmaceutical composition comprising a compound of formula 
    PNG
    media_image1.png
    89
    235
    media_image1.png
    Greyscale
, which is uniquely substituted by different variables, such as, R1, R2, R3, and R4. Therefore, the instant claims 17-18, 23-26, 28-29, 31-33, 35-37, and 39-44 are found allowable over the prior art of record.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626